Title: From George Washington to Lord Dunmore, 3 April 1775
From: Washington, George
To: Dunmore, John Murray, fourth earl of



My Lord,
Mount Vernon 3d April 1775.

At second hand, I learnt from Captain Floyd, that the Surveys made by Mr Crawford under the Proclamation of 1754 (expressly agreeable to an order of Council of the 15th of Decembr 1769) and for which your Lordships Patents under the Seal of the Colony, hath actually been obtained, are now declared null & void. The information appearing altogether incredible, I gave little attention to it, ’till I saw Mr Wilper on friday last, who, in confirmation of the report, added, that all the Patentees (whom he had seen) under that Proclamation, were exceedingly distressed & at a loss, to know what to think of it, or how to act in a case so uncommon—this therefore has caused me to give your Lordship the trouble of a Letter on the occasion, convinced as I am, of your inclination to hear, and disposition to redress, any just cause of complaint, which may be submitted to your decision. In pursuit of this enquiry, my Lord, which becomes highly interesting to me, as well as others, to make, I shall beg leave to lay a short state of our case before your Lordship, in order to shew, (if the information be true; for I confess I look’d upon it at first, as a move only of the Surveyors, to filtch a little more money from us) the peculiar hardship of our situation, if we are to encounter fresh difficulties in search of Lands which, in my humble opinion, has already involved us in expence & trouble, which ought to have been avoided.
I shall not presume, my Lord, to ask a patient hearing of the reasons which induced Mr Dinwiddie to issue the Proclamation of 1754: the proclamation itself is sufficiently declaratory of them, and being an act of public notoriety, the utility of which was well known at the time of its promulgation, & as universally acknowledged to be just, I shall say nothing thereon; nor shall I undertake to prove how well men, at very small daily pay, were entitled to this testimony of his Majesty’s bounty: the experience your Lordship has lately had of a warfare in that Country, affords a recent instance of the hardship & difficulty which the

first troops had in exploring a trackless way over those great ridges of Mountains between Fort Cumberland & Pittsburg, & making roads for the armies which afterwards followed, & in which they joined. But I will take the liberty humbly to represent, that instead of having extraordinary difficulties thrown in our way, we were in my opinion entitled, as well from the Spirit, as the express words of the Proclamation above mentioned, to the Lands free of all costs & trouble, for the truth of which, I should have no scruple in appealing to your Lordships candour, if you would take the trouble of reading the Proclamation, wherein (after setting forth the necessity of raising Troops) are these words; “For an encouragement to all who shall voluntarily enter into the said service I do hereby notify & promise, by & with the advice and consent of his Majesty’s Council of this Colony, that, over & above their pay 200,000 acres of his Majesty, the King of Great Britains Lands, on the east side of the river Ohio, within this Dominion (100,000 acres to be contiguous to the said Fort, and the other 100,000 acres, to be on, or near the River Ohio) shall be laid off & granted to such persons who by their voluntary engagement & good behaviour in the said service, shall deserve the same; and I further promise that the said Lands shall be divided amongst them immediately after the performance of the said Service,” &c. Is it not to be inferred my Lord, from the natural import of these words, that the Lands were to be laid off for, & divided amongst, the Grantees, without involving them, in either trouble or expence? Nothing, in my humble opinion, is more self-evident. But they finding that the most valuable part of their Grant (respecting the location) was actually preoccupied—that Emigrants were spreading fast over that Country, and that the same difficulties might arise in other Quarters, & contests ensue; application was made for liberty to make our own Surveys, and a District assigned for it at least 200 miles from any Settlement—unexplored by any County Surveyor—unknown in whose districts it lay, if it lay in any, as the jurisdiction of no County had extended within the number of miles above mentioned; and but few men at that early day, hardy enough to undertake a work, in a wilderness where none but Savages & wild beasts inhabited. I say, under these circumstances, application was made for a special surveyor, and an order of Council obtained, in the following words;

“The Council also advised that Colonel Washington should apply to the President & Masters of the College requesting them to nominate & appoint a person properly qualified to survey the said Land with all possible expedition, signifying to them that their compliance herein will be agreeable to this Board.”
In consequence of this order, & of Capt. Crawfords qualification as a Surveyor, he was appointed to run out this 200,000 acres of Land; and having given Bond in the usual & accustomed form, to the College, proceeded to the business; and making his returns to the Secretary’s Office, Patents have been issued under your Lordships signature & the Seal of the Colony, ever since the first of December 1773. Would it not be exceedingly hard then my Lord, under these circumstances—at this late day—after we had proceeded in all respects agreeably to the orders of Government, and after many of us have been run to great & considerable expence, to declare that the Surveys are invalid? It appears in so uncommon a light to me, that I hardly know yet how to persuade myself into a belief of the reallity of it, nor should I have given your Lordship any trouble on the subject at this time but for the importunity of others, and from a desire, (as I shall leave home the first of May) of knowing, if the account be true, what steps the Grantees, under the afore mentioned Proclamation, are further to take.
I beg your Lordships excuse for the length & freedom of this Epistle. I am persuaded you possess too much candour yourself, to be offended at it in others, in relating of facts, especially, as I profess myself to be, with the utmost respect, Your Lordships most obedient & most humble Servant

G: Washington

